DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-10 have been canceled. 
Claims 11-19 are new.
Claims 11-19 are pending.
Claim Interpretation
The claim elements do not invoke 35 U.S.C. § 112(f).
References
D1: US5521594		Fukushima		May 28, 1996
D2: JP2008033760		HIROMASA		February 14, 2008	
Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 11-16, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by D1.  
With regards to claims 11 and 18, the D1 reference discloses identifying a road condition of a road (Abstract), the method comprising the following steps: detecting a noise level using at least one ultrasonic sensor (Abstract) of a vehicle; detecting a bottom echo in an area of the vehicle; and determining a piece of road condition information representing the road condition using the noise level detected (Abstract) by the at least one ultrasonic sensor of the vehicle and the detected bottom echo. 
With regards to claim 12, the D1 reference discloses the road condition information is determined using a noise level change of the noise level and/or a bottom echo change of the bottom echo (Abstract).
With regards to claim 13, the D1 reference discloses determining a weather-related change (Abstract).
 With regards to claim 14, the D1 reference discloses the change is observed over an observation time period (Fig. 3).
With regards to claim 15, the D1 reference discloses the utilization of an ultrasonic sensor (Abstract).
With regards to claim 16, the D1 reference discloses the utilization of the doppler frequency shift to determine the velocity.
 With regards to claim 19, the D1 reference discloses the utilization of a computer (36).
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. § 103 as being unpatentable over D1 as applied to claims 11-16, 18, and 19 above, and further in combination with D2.  
The difference between the D1 reference and claim 17 is that the claim recites the utilization of a camera and/or a LIDAR sensor.  The D2 reference teaches that it was well known in the art to utilize a camera and/or a LIDAR sensor (page 6, lines 18-20).  It would have been obvious to modify the D1 reference to utilize a camera and/or a LIDAR sensor as motivated by the D2 reference to enhance position accuracy of the D1 system (page 8, lines 47-57).
Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods as shown above is likely to be obvious when it does no more than yield predictable results.
Examiner Note
Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  However, any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dan Pihulic whose telephone number is 571-272-6977.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Isam Alsomiri, can be reached on 571-272-6970.
/Daniel Pihulic/
Primary Examiner
Art Unit 3645